—Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about June 8, 2000, which dismissed the petition brought pursuant to CPLR article 78 to compel respondent’s production of documents pursuant to a Freedom of Information Law (FOIL) request, unanimously modified, on the law and the facts, to provide that petitioner may file an administrative appeal from respondent’s partial denial of his FOIL request within 30 days after service upon him of a copy of this order with notice of entry, and otherwise affirmed, without costs.
The petition was moot to the extent that documents were provided pursuant to petitioner’s FOIL request, and to the extent that the petition sought review of respondent’s partial denial of his FOIL request, it was premature since petitioner failed to exhaust his administrative remedies (see, Matter of Almodovar v Altschuller, 232 AD2d 700). Under the particular facts at bar, however, we deem it appropriate to afford petitioner 30 days to file an administrative appeal from respondent’s partial denial of his FOIL request (see, Matter of Malerba v Kelly, 211 AD2d 479). Concur — Rosenberger, J. P., Mazzarelli, Andrias, Buckley and Friedman, JJ.